Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant filed an amendment, on 1/21/21 with an amendment to claim 1. Claims 25, 28, 29 are indicated as amended but, no amendment is apparent. Attorney Dalal agreed in a short telephone interview that no amendment was intended for those claims, treat the claims as they were filed.  Claims 1-9, 21-29 are pending, claim 30 is allowable as previously indicated. Claims 10- 20 are withdrawn. After careful consideration of the applicant arguments and amendments, the examiner finds the applicant arguments moot/non-persuasive, this action is a Final Rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 21-27, are rejected over Huang 2015/0371234 in view of Graylin 20140249948 and Us Patent Publication 20110165836 to Dixon


As per claim 1, Huang discloses; (Currently Amended) An electronic device comprising: a near field communication (NFC) module); Huang(0004 nfc chips can be embedded in mobile phones  a magnetic stripe data transmission (MST) module; and at least one processor functionally coupled to the NFC module and the MST module, 
Huang( 0032, a system that contains either MST OR NFC in mobile device containing a processor) wherein the processor is configured to: 
execute an application for payment; perform an authentication process of a user (0097 mobile communication device) when the authentication process is valid, (0097 mobile communication device)start a payment process using the NFC module or the MST module, wherein the payment process is a function of the application; 
(or requires one, fig. 8 and fig. 11 authorize and authenticate my one of nfc or mst)
activate the NFC module- to transmit a NFC signal associated with payment information to an external device 
Huang(0032 NFC communication)
during the payment process; 

H (0032, MST and NFC)
Graylin teaches what Huang does not disclose;
“an authentication process of a user at the electronic device;” as per amended, process, is valid at the electronic device, in Graylin the wallet account is paired with the MST (0047-8 in view of the 0046 where the smartphone is connected to the MST and the wallet is on the smartphone, thus it appears that the authentication is on the phone as well)

Activate and deactivate the MST module based at least in part on a response signal received from the external device according to the NFC signal via the NFC module, and terminate the payment process, 
G(0081 the checkout appl. May be used with a device to transmit to external device such as a brick and mortar store, in regards to NFC 0036 appears to use near field communication though the terms may differ in that the module can transmit locally, thus its near by field communication, in regards to activate 0012, the button to make a activate or press such that the card can be used when activated )  

The motivation for the combination is that both references are directed to electronic wireless transactions and the ability to transmit a signal and make a safe secure transaction is important to this (0005-6) 

Here Huang and Graylin do not explicitly disclose the deactivation of the MST or NFC while the other element can work.  Dixon teaches a temporary deactivation for an NFC device for one of various reasons, (likewise Graylin does disclose a button to activate).  The motivation for the combination is that in some cases an activation or deactivation may be necessary for security. (0003-4)

As per claim 2 Huang does not explicitly disclose but, Graylin teaches; The electronic device of claim 1, wherein the processor is configured to select at least one of the NFC module and the MST module according to a predetermined time schedule comprising a plurality of time slots G(0065 a specified period of time could be a schedule) The motivation for the combination is similar to that for claim 1.

Claim 5 is similar to claim 2, in that if one time scan be scheduled, then multiple schedules would be obvious for multiple devices.

As per claim 6 Huang disclose; discloses;
The electronic device of claim 1, further comprising:


As per claim 7 Huang discloses;  the “supply” of power to a module for usage is how they are activated or deactivated.  (0096)

As per claim 21 Huang discloses; 
A MST and magnetic stripe but not explicitly a “signal”
 (0013 Huang discloses a magnetic stripe but not a signal) 
 Graylin teaches a signal G(0014)
The motivation for the combination is similar to that for claim 1. 

As per claim 22, Huang does not explicitly disclose but Graylin teaches;  The electronic device of claim 1, wherein the signal transmitted by the NFC module is generated based on at least one of ISO/IEC 14443A/MIFARE, ISO/IEC 14443B, ISO/IEC 15693/ICODE, FeliCa, or JEWEL/TOPAZ.
(Graylin 0003- 14443 is a known standard) The motivation is similar to that found in claim 1. 

As per claim 23, Huang does not explicitly disclose but Graylin teaches;
MST signal transmitted by the MST module comprises a magnetic signal to be recognized by a credit card reader.
MST (0072 part of a checkout process 0050) 
The motivation for the combination is similar to that found in claim 1. 


As per claim 24 Huang discloses The electronic device of claim 1, wherein the response signal comprises information indicating that a payment based on the payment information is completed.
(0044) 



As per claim 25  Huang discloses;  The electronic device of claim 1, wherein the at least one processor is configured to receive a user input to be used to authenticate the user of the electronic device before transmitting the signal. Huang (0029 describes authentication)

As per claim 26, Huang does not explicitly disclose but Graylin teaches The electronic device of claim 25, further comprising a touchscreen, and wherein the at least one processor is 
G(0086) The motivation is similar to that for claim 1. 

As per claim 27 Huang does not explicitly disclose but Graylin teaches, The electronic device of claim 25, further comprising a biometric sensor, and wherein the at least one processor is configured to: receive, via the biometric sensor, a biometric information of the user, as at least part of the user input.
G(0079 biometric sensors) The motivation is similar to that for claim 1. 

Claims  3,4  are rejected over Huang 2015/0371234 in view of Graylin 20140249948 and Us Patent Publication 20110165836 to Dixon further in view of 20140246492 to Hill


As per claim 3, Huang and Graylin and Dixon do not explicitly disclose but Hill teaches;
The electronic device of claim 2, wherein the transmission schedule identifies a sequence of time slots, and the selected module is associated with a first time slot in the sequence of time slots.
(0024-27, applicant specification directed to time slots appears to be related to sequencing the timing of the use of a transaction type for various reasons, one at a time, MST, NFC etc, likewise, hill is concerned with timing in part for the purposes of safety and a fast transaction) The motivation for the combination is that contactless transactions require various technologies to be secure (0003)

As per claim 4 Huang, Greylin and Dixon do not explicitly disclose but Hill teaches;   The electronic device of claim 3, wherein the NFC module is operated in an active mode in the second time slot.
the sequence of time slots includes a second time slot in which the NFC module is operated in an active mode. (0024-7 similar to 3 but, the term “slot” is not used to describe time. 
The motivation is similar to that of claim 3

Claims 8,9 are rejected over Huang 2015/0371234 in view of Graylin 20140249948 further in view of US and US Patent Publication 20110165836 to Dixon and Patent Publication 20120135681 to Adams

In regards to claims 8, 9 Huang Graylin and Dixon do not disclose activation and deactivation but Adams teaches, Adams teaches 0053-4 discloses activation and deactivation type capability in conjunction with the mobile phone. The motivation for the combination is that short range technologies should be turned on and off so as not to interfere with other devices. (0004-5)

Claims 28-29, are rejected over Huang 2015/0371234 in view of Graylin 20140249948 and Us Patent Publication 20110165836 to Dixon further in view of US Patent Publication to Pourfallah 2013/0226609

As per claim 28 Huang, and Dixon do not explicitly disclose Activation/deactivation. 

Graylin,  012 teaches a button to activate or activate a particular card in an electronic wallet. The MST can be turned on and off.
Pourfallah teaches, 
Cards with both MST and NFC capability that can be activated or deactivated for various usage purposes. (0076-9)
The combination of Graylin’s button to activate a particular card on and off could be used likewise to activate or activate a card with mst/nfc technology as required so as to prevent accidental transaction or use after it is used up. Consumers desire various payment options rather than traditional ones with new technology (0007)

As per claim 29, Huang does not disclose what Graylin teaches, 
 The electronic device of claim 28, wherein the activation signal includes an indication of a duration of a first time slot that is allocated to the MST module, and wherein the MST module is configured to activate for the duration of the first time slot. (here 0069 teaches an activation for a duration) The motivation is similar to that found for claim 1. 

Claim 30 was offered as allowable subject matter, the attorney has requested an office action on the remaining claims rather than creating a set of independent claims that are comparable to claim 30 and accepting a notice of allowance.

Response to Arguments
Applicant filed an amendment, on 1/21/21 with an amendment to claim 1. Claims 25,28, 29 are indicated as amended but, no amendment was filed.  Claims 1-9, 21-29 are pending, claim 30 is allowable as previously indicated. Claims 10- 20 are withdrawn. After careful consideration of the applicant arguments and amendments, the examiner finds the applicant arguments moot/non-persuasive, this action is a Final Rejection.  

Again it is noted that the examiner would accept for allowance claim 30 and a parallel independent claim 1.  

Applicant notes that Huang teaches authentication occurs at the server. See "request for verification 808" and "verification result 810". 

In contrast, Applicant has amended claim 1 to recite, among other limitations: 
perform an authentication process of a user at the electronic device; when the authentication process is valid at the electronic device, start a payment process using the NFC module or the MST module, wherein the payment process is a function of the application; 

Applicant notes that Huang, Figure 8 does not teach performing the authentication process at the electronic device. Rather Huang teaches authentication at the server. (in applicant opinion)


 Moreover, no allegation is made that either of Graylin or Dixon even teach authentication, much less the amended limitation. 

Here on review of the updated amendment, the examiner asserts Graylin for the authentication on the smartphone between the wallet and the MST. Since Graylin was the secondary reference it was not necessary to assert Graylin for authentication previously. Thus while Huang teaches authentication, Graylin provides this element on the smartphone rather than at the server as argued. Thus applicant argument is not persuasive/moot. 


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270 1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692